Citation Nr: 1029055	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial rating on an extraschedular 
basis for a thoracic spine disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO granted the Veteran's 
claim of entitlement to service connection for degenerative 
changes in the thoracic spine; a 20 percent disability rating was 
assigned.  The Veteran disagreed with the assigned disability 
rating and subsequently perfected an appeal as to that issue.

In a May 2006 decision, the Board denied the Veteran's claim of 
entitlement to an increased disability rating for the service-
connected thoracic spine disability.  The Veteran appealed the 
Board's May 2006 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  A Joint Motion for Remand was 
filed as to the Veteran's thoracic spine claim, which the Court 
granted in July 2007.  Specifically, the Joint Motion indicated 
that the Board failed to provide an adequate statement of its 
reasons or bases for its decision not to refer the Veteran's 
thoracic spine claim for consideration of an extraschedular 
rating.  

The Veteran's file was returned to the Board for readjudication.  
In February 2008, the Board remanded the Veteran's thoracic spine 
claim, instructing the agency of original jurisdiction (AOJ) to 
refer the Veteran's file to the Director of the VA Compensation 
and Pension Service for extraschedular consideration, pursuant to 
the provisions of 38 C.F.R. § 3.321(b).  This was done, and the 
VA Appeals Management Center (AMC) denied the Veteran's claim in 
an April 2008 supplemental statement of the case (SSOC). 

In a May 2009 decision, the Board determined that an increased 
rating for the service-connected thoracic spine disability was 
not warranted on an extraschedular basis.  The Veteran appealed 
the Board's 2009 decision to the Court.  A Joint Motion for 
Remand was filed in March 2010 which the Court granted the same 
month.  The issue on appeal was remanded back to the Board for 
compliance with instructions included in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on the appellant's part.  


REMAND

The only issue on appeal is the question of whether the Veteran's 
service-connected degenerative changes of the thoracic spine with 
limited motion warrants a rating in excess of 20 percent on a 
extraschedular basis.  

Ratings shall be based as far as practicable, upon the average 
impairment of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In April 2008, the Director, Compensation and Pension Service, 
found that an extraschedular evaluation was not warranted.  

This Service assesses "marked interference" with employment 
as the existence of an obvious conflict between the 
veteran's service-connected disabilities and his ability to 
pursue and perform any type of work.  It is clear that the 
veteran has marked interference with employment due to his 
nonservice-connected DDD and DJD of the cervical and lumbar 
spine.  Also, he has nonservice- connected tear of the 
right meniscus and hypertension. . . . the TS [thoracic 
spine] is not involved in movements necessary to perform 
any activity whether it requires bending, sitting, 
reaching, lifting, etc.  Therefore, the veteran's DJD of 
the TS does not cause interference with the veteran's 
ability to work.

The March 2010 Joint Motion for Remand determined that the 
Director, Compensation and Pension Service's decision not to 
grant an extraschedular evaluation was based on findings which 
appeared to be medical in nature which were not supported by 
independent medical evidence.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  The 
Board notes that the language used by the Director, Compensation 
and Pension Service, suggests to the Board that its underpinnings 
are supported by medical evidence but this evidence is not cited.  
The Board finds the evidence of record is inadequate to 
adjudicate the claim.  There is no medical evidence of record 
which addresses the question of whether the service-connected 
thoracic spine disability, alone, is productive of marked 
interference with employment.  The evidence which supports the 
Veteran's claim is the findings in a June 2004 medical opinion 
from Dr. B. which indicated that the Veteran had the ability to 
perform less than a full range of sedentary work.  Significantly, 
this opinion is based on the impact of all the Veteran's 
disabilities on his ability to work and not merely the impact of 
his service-connected thoracic spine disability.  The Board notes 
the Veteran has significant non-service connected lumbar and 
cervical spine disabilities which have also been found to affect 
his employment.  A VA examination of the thoracic spine was 
conducted in October 2009.  Physical examination indicated that 
there was some restriction in the range of motion of the spine.  
No evidence was provided with regard to whether the service-
connected disability presents an unusual disability pattern such 
that an extraschedular evaluation should be considered.  
Furthermore, there is the question of whether the April 2008 
findings of the Director, Compensation and Pension Service, are 
supported by competent medical evidence.  The Board finds medical 
evidence is required to obtain this information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for the service-connected thoracic 
spine disability since 2005.  After securing 
any necessary releases, obtain these records 
which have not already been associated with 
the claims file to the extent possible.  
Regardless of the Veteran's response, obtain 
all outstanding VA medical records.  

2.  Contact, the Director, Compensation and 
Pension Service, and request that he provide 
the medical rationale upon which the April 7, 
2008 decision denying an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) was 
based.  

3.  After completion of the above to the 
extent possible, schedule the Veteran for a 
VA examination by an appropriately qualified 
health care professional to determine if the 
service-connected thoracic spine disability 
is productive of any industrial incapacity.  
The claims file, to include a copy of this 
remand, must be made available to the 
examiner prior to completion of the 
evaluation for review of pertinent documents 
therein.  Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner must express an 
opinion as to the extent of industrial 
incapacity the service-connected thoracic 
spine disability, by itself and without 
consideration of any non-service connected 
back disorder, is productive of.  The 
examiner must address the purported medical 
findings included in the April 7, 2008, 
decision by the Director, Compensation and 
Pension Service (and any additional evidence 
received as a result of the remand paragraphs 
above) and indicate if he or she agrees or 
disagrees with them.  If the examiner 
determines that the service-connected 
thoracic spine disability is productive of 
any type of industrial incapacity, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
this incapacity rises to a level of 
"marked" industrial impairment or greater.  
For purposes of this opinion, "marked" 
impairment in employment is defined as the 
existence of an obvious conflict between the 
Veteran's service-connected thoracic spine 
disability and his ability to pursue any type 
of work.  

The examiner must set forth the complete 
rationale underlying the conclusions and 
opinions expressed in a legible report.  A 
complete rationale must be provided for all 
opinions.  If any opinion cannot be provided 
without resort to speculation, the examiner 
should so state.  If the examiner determines 
that any opinion cannot be provided without 
resort to speculation, he should provide a 
rationale for why that opinion cannot be 
rendered without resort to speculation.  The 
examination report should reflect that a 
claims file review was conducted.

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this remand 
and, if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit requested on 
appeal is not fully granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained after 
the issuance of the last supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

